Citation Nr: 1610805	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder other than asbestosis, to include as secondary to asbestosis.

2.  Entitlement to a rating in excess of a 60 percent rating for asbestosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1984 and from November 1985 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

A March 2014 Board decision granted service connection for asbestosis.  The issue of service connection for a respiratory disorder other than asbestosis was remanded for additional development. 

In a January 2015 decision, the Board denied service connection for a respiratory disorder, other than asbestosis.  The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a December 2015 Order, vacated the Board's January 2015 decision and remanded the matter to the Board.

In addition, a March 2015 rating decision denied a rating in excess of 60 percent for asbestosis as well as a TDIU.  A notice of disagreement was received in February 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR indicated that although the Veteran was afforded a VA examination, the examiner did not provide an opinion as to whether the Veteran has a respiratory disorder which is secondary to his service-connected asbestosis.  On remand, the JMR stated a VA medical opinion should be procured as to whether it is as likely as not that the Veteran's service-connected asbestosis caused or aggravated a respiratory disorder including chronic obstructive pulmonary disorder (COPD). 

In addition, as noted, a March 2015 rating decision denied a rating in excess of 60 percent for asbestosis as well as a TDIU; thereafter, a notice of disagreement was received in February 2016.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion from the examiner who conducted the July 2014 examination, or, if unavailable, from another VA examiner.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Based on a review of the record, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disorder to include COPD and asthma, is proximately due to, or the result of, the service-connected asbestosis.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disorder to include COPD and asthma is permanently aggravated by the Veteran's service-connected asbestosis.  

The examiner should comment on the opinion from a private physician, Dr. F.R.F., dated in February 2010 in which Dr. F.R.F. noted that the Veteran's history of asbestos exposure may lead to COPD lung carcinoma. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal, service connection for a respiratory disorder other than asbestosis, to include as secondary to asbestosis, in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

4.  The Veteran should be sent a statement of the case as to the issues of entitlement to a rating in excess of 60 percent for asbestosis and entitlement to a TDIU in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on either issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

